[J-23-2019]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :           44 MAP 2018
                              :
               Appellee       :           Appeal from the Order of the Superior
                              :           Court at No. 930 MDA 2014 dated 2/12/18
                              :           affirming the judgment of sentence of the
          v.                  :           Bradford County Court of Common Pleas,
                              :           Criminal Division, at No. CP-08-CR-
                              :           0000580-2013 dated 5/13/14
RICHARD ARDEN REDMAN,         :
                              :           Argued: April 9, 2019
               Appellant      :


                                     ORDER


PER CURIAM                                               DECIDED: July 18, 2019


      AND NOW, this 18th day of July, 2019, this appeal is dismissed as having been

improvidently granted.